Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of claims 1-14 in the reply filed on February 28th, 2022 is acknowledged. The traversal is on the ground(s) that “the groups listed by the Office possess unity of invention because they are united by the same or corresponding special technical features”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 01/07/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Non-elected invention of Group II, claims 15-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-14 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 04/03/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites: " A display apparatus, comprising the display substrate of claim 1".The intended use of the display substrate of claim 1 in a display apparatus fails to further limit the device of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-2, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee (US 2016/0071914, hereinafter as Lee ‘914).
Regarding Claim 1, Lee ‘914 teaches a display substrate, comprising: 
a plurality of subpixels configured to emit light for image display (Fig. 1, (OPN1; [0026]); and 
a plurality of auxiliary subpixels that are not light emitting (Fig. 1, (OPN2; [0026])); wherein the display substrate in a region of the plurality of subpixels comprises: 
a base substrate (110; [0019]); 
a plurality of thin film transistors (120; [0020]) respectively in the plurality of subpixels and on the base substrate; and 
a plurality of light emitting elements (130; [0019]) respectively in the plurality of subpixels and on a side of the plurality of thin film transistors away from the base substrate, the plurality of light emitting elements being respectively electrically connected to the plurality of thin film transistors; wherein the display substrate in a region of the plurality of auxiliary subpixels comprises: a first auxiliary electrode layer (150; [0019]) on the base substrate and comprising a plurality of first auxiliary cathodes respectively in the plurality of auxiliary subpixels; and 
a first insulating layer (118; [0023]) on a side of the first auxiliary electrode layer away from the base substrate; 
a second auxiliary electrode layer (214; [0019]) comprising a plurality of second auxiliary cathodes respectively in the plurality of auxiliary subpixels, the second auxiliary 

    PNG
    media_image1.png
    305
    437
    media_image1.png
    Greyscale

                                    Fig. 1 (Lee ‘914)
Regarding Claim 2, Lee ‘914 teaches an anode layer (Fig. 1, (132); [0023]) on a side of the first insulating layer (118) away from the base substrate; wherein the anode layer comprises a plurality of anodes, a respective one of the plurality of anodes being in a respective one of the plurality of light emitting elements (130).  

Regarding Claim 10, Lee ‘914 teaches the first auxiliary electrode layer (150; [0028]) comprises a metallic material.  

Regarding Claim 12, Lee ‘914 teaches the plurality of auxiliary subpixels (OPN2) are absent of any light emitting elements and thin film transistors.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘914 as applied to claim 1 above and further in view of Park (US 2014/0312323, hereinafter as Park ‘323).
Regarding Claim 3, Lee ‘914 teaches the respective one of the plurality of second auxiliary cathodes electrically connects the respective one of the plurality of first auxiliary cathodes to the unitary cathode layer of the plurality of light emitting elements (see Fig. 1).  
Thus, Lee ‘914 is shown to teach all the features of the claim with the exception of explicitly the limitations: “the second auxiliary electrode layer and the anode layer are in a same layer and comprise a same material”.
However, Park ‘323 teaches the second auxiliary electrode layer (Fig. 5, (231b) [0032]) and the anode layer (230b; [0030]) are in a same layer and comprise a same material (see para. [0033]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘914 by having the second auxiliary electrode layer and the anode layer are in a same layer and comprise a same material in order to improve an efficiency of fabrication (see para. [0033]) as suggested by Park ‘323.



Regarding Claim 5, Lee ‘914 teaches a pixel definition layer (bank layer, (134); [0019]) for defining a plurality of subpixel apertures respectively in the plurality of subpixels and a plurality of auxiliary subpixel apertures respectively in the plurality of auxiliary subpixels.  

	Regarding Claim 6, Lee ‘914 teaches unitary cathode layer (138; [0019]) extends into a respective one of the plurality of auxiliary subpixel apertures to connect to the respective one of the plurality of second auxiliary cathodes.  

Regarding Claim 7, Lee ‘914 teaches an organic functional layer (136; [0024]) between the anode layer (132) and the unitary cathode layer (138) and in the plurality of subpixel apertures; Page 3 of 10Appl. No. 16/753,440wherein the organic functional layer is absent in the plurality of auxiliary subpixel apertures.  

Regarding Claim 8, Lee ‘914 teaches a source-drain electrode layer (126/127; [0021]) comprising a plurality of source electrodes respectively for the plurality of thin film transistors and a plurality of drain electrodes respectively for the plurality of thin film transistors; and 

Park ‘323 teaches the first auxiliary electrode layer (212; [0019]) is on a side of the second insulating layer (210; [0019]) away from the source-drain electrode layer.  

Regarding Claim 11, Park ‘323 teaches the second auxiliary electrode layer (231b; [0032]) and the anode layer (230b; [0030]) comprise an oxide semiconductor material; and the first auxiliary electrode layer (231a) comprises a metallic material (see para. [0032]).  

Regarding Claim 13, Lee ‘914 teaches a plurality of pixels (see Fig. 3A), a respective one of the plurality of pixels Page 4 of 10Appl. No. 16/753,440comprising a respective one of a plurality of first subpixels, a respective one of a plurality of second subpixels, a respective one of a plurality of third subpixels, and a respective one of the plurality of auxiliary subpixels; the plurality of subpixels are arranged as a plurality of first columns of subpixels and a plurality of second columns of subpixels alternately arranged along a row direction; a respective one of the plurality of first columns of subpixels comprises a plurality of first subpixels and a plurality of second subpixels alternately arranged along a column direction; a respective one of the plurality of second columns of subpixels comprises a plurality of third subpixels and a plurality of auxiliary subpixels alternately arranged along the column direction; and a respective one of the plurality of auxiliary subpixels in a respective one of the plurality of second columns of subpixels is aligned, along the row direction, with an inter-subpixel region between a respective one of the plurality of first subpixels and a respective one of the plurality of second subpixels in an adjacent column of the plurality of first columns of subpixels (see Fig. 4).

the plurality of subpixels are arranged as a plurality of first columns of subpixels and a plurality of second columns of subpixels alternately arranged along a row direction; a respective one of the plurality of first columns of subpixels comprises a plurality of first subpixels and a plurality of second subpixels alternately arranged along a column direction; a respective one of the plurality of second columns of subpixels comprises a plurality of third subpixels and a plurality of auxiliary subpixels alternately arranged along the column direction; and a respective one of the plurality of auxiliary subpixels in a respective one of the plurality of second columns of subpixels is aligned, along the row direction, with an inter-subpixel region between a respective one of the plurality of first subpixels and a respective one of the plurality of second subpixels in an adjacent column of the plurality of first columns of subpixels involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the  plurality of first subpixels, the respective one of a plurality of second subpixels, the respective one of a plurality of third subpixels, and the respective one of the plurality of auxiliary subpixels in order to improve the performance of the display device.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘914 and Park ‘323 as applied to claim 1 above and further in view of Lee (US 2016/0351636, hereinafter as Lee ‘636).

Thus, Lee ‘914 is shown to teach all the features of the claim with the exception of explicitly the limitations: “the first auxiliary electrode layer and the source-drain electrode layer are in a same layer and comprise a same material”.  
However, Lee ‘636 teaches the first auxiliary electrode layer (Fig. 2, (300); [0033]) and the source-drain electrode layer (150/160; [0034]) are in a same layer and comprise a same material (see para. [0041]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘914 and Park ‘323 by having the first auxiliary electrode layer and the source-drain electrode layer are in a same layer and comprise a same material in order to improve an efficiency of fabrication (see para. [0033]) as suggested by Park ‘323.

Regarding Claim 14, Lee ‘914 teaches a display apparatus (see para. [0010]). 
Lee ‘636 teaches one or more integrated circuits connected to the display substrate (circuit element; see para. [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:

Kim et al. (US 2014/0239262 A1)		
Lee et al. (US 2013/0056784 A1)
Ito et al. (US 2011/0248297 A1)
Bang et al. (US 2010/0127264 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829